                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

METTLER-TOLEDO, INC.,                        )     CASE NO. 2:18-cv-00494
                                             )
            Plaintiff,                       )     JUDGE GEORGE C. SMITH
                                             )
vs.                                          )     MAGISTRATE JUDGE CHELSEY M.
                                             )     VASCURA
B&B ELECTRIC, INC.,                          )
                                             )
              Defendant.                     )
                                             )
                                             )

                              AGREED PROTECTIVE ORDER

       Plaintiff METTLER-TOLEDO, INC. and Defendant B&B ELECTRIC, INC.

(collectively the “Parties”), by and through their undersigned attorneys, having stipulated and

agreed to the entry of a Protective Order, and the Court finding that good cause supports the

entry of this Agreed Protective Order and that justice so requires;

       IT IS HEREBY ORDERED that:

       1.       Certain documents and information have been and may be sought, produced or

exhibited by and between the parties, and persons who are not parties to this lawsuit, which

relate to the parties’ financial information, medical information, competitive information,

personnel information, and/or other kinds of commercially sensitive information which the party

making the production deems confidential. The parties believe that this Agreed Protective Order

(the “Order”) is necessary to protect the parties’ confidential and proprietary information, and

that to expedite the flow of discovery material and to preserve the confidentiality of certain

documents and information the Court should enter this Order.

       2.       Scope. All documents produced in the course of discovery, including initial
disclosures, all responses to discovery requests, all deposition testimony and exhibits, other

materials which may be subject to restrictions on disclosure for good cause and information

derived directly therefrom (hereinafter collectively “documents”), shall be subject to this Order

concerning confidential information as set forth below. As there is a presumption in favor of

open and public judicial proceedings in the federal courts, this Order shall be strictly construed in

favor of public disclosure and open proceedings wherever possible. The Order is also subject to

the Local Rules of this Court and the Federal Rules of Civil Procedure on matters of procedure

and calculation of time periods.

        3.     Form and Timing of Designation.            A party may designate documents as

confidential and restricted in disclosure under this Order by placing or affixing the words

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” on the document in a manner that

will not interfere with the legibility of the document and that will permit complete removal of

such designation.     Documents shall be designated “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER” prior to or at the time of the production or disclosure of the documents.

The designation “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” does not mean

that the document has any status or protection by statute or otherwise except to the extent and for

the purposes of this Order.        Documents designated as “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER” are referred to collectively herein as “Confidential Material.”

        4.     Documents Which May be Designated CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER.               Any party may designate documents as CONFIDENTIAL -

SUBJECT TO PROTECTIVE ORDER upon making a good-faith determination that the

documents contain information protected from disclosure by statute or that should be protected

from disclosure as confidential personal information, trade secrets, personnel records,



                                                 2
10841356.1
confidential financial information, competitive information, or such other sensitive commercial

information that is not publicly available. Public records and other information or documents

that are publicly available may not be designated as CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER.

        5.     Depositions. Deposition       testimony    shall   be   deemed    CONFIDENTIAL

SUBJECT TO PROTECTIVE ORDER only if designated as such. Such designations shall be

specific as to the portions of the transcript or any exhibit to be designated as CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER.                   Thereafter, the deposition transcripts, and those

portions so designated, shall be protected as CONFIDENTIAL – SUBJECT TO PROTECTIVE

ORDER pending objection, under the terms of this Order.

        6.     Protection of Confidential Material.

               (a)     General Protections. Documents designated as Confidential Material

        under this Order shall not be used or disclosed by the parties, counsel for the parties or

        any other persons identified in ¶ 6(b) for any purpose whatsoever other than to prepare

        for and to conduct discovery and trial in this action, including any appeal thereof.

               (b)     Limited Third-Party Disclosures. The parties and counsel for the parties

        shall not disclose or permit the disclosure of any CONFIDENTIAL - SUBJECT TO

        PROTECTIVE ORDER documents to any third person or entity except as set forth in

        subparagraphs (1)-(5). Subject to these requirements, the following categories of persons

        may be allowed to review documents that have been designated as Confidential Material:

                        (1)    Counsel. Counsel for the parties and employees and agents of

                counsel who have responsibility for the preparation and trial of the action;

                        (2)    Parties. Parties and employees of a party to this Order;



                                                 3
10841356.1
                        (3)   Court Reporters and Recorders. Court reporters and recorders

                engaged for depositions;

                        (4)   Consultants and Experts.        Consultants or experts (hereinafter

                referred to collectively as “experts”) employed by counsel for the parties to assist

                in the preparation and trial of this action or proceeding, but only ten (10)

                business days after such persons have completed the certification contained in

                EXHIBIT A, ACKNOWLEDGMENT AND AGREEMENT TO BE

                BOUND, and delivered the certification to counsel for the parties; and

                        (5)   Others by Consent. Other persons only by written consent of the

                producing party or upon order of the Court and on such conditions as may be

                agreed or ordered. All such persons shall execute the certification contained in

                EXHIBIT A, ACKNOWLEDGMENT AND AGREEMENT TO BE

                BOUND.

               (c)     Control of Documents. Counsel for the parties shall take reasonable and

        appropriate measures to prevent unauthorized disclosure of Confidential Material

        pursuant to the terms of this Order. Counsel shall maintain the originals of the forms

        signed by persons acknowledging their obligations under this Order for a period of one

        (1) year after dismissal of the action, the entry of final judgment and/or the conclusion of

        any appeals arising therefrom.

               (d) Copies. Prior to production to another party, all copies, electronic images,

        duplicates, extracts, summaries or descriptions (hereinafter referred to collectively as

        “copies”) of documents designated as Confidential Material under this Order, or any

        individual portion of such a document, shall be affixed with the designation



                                                 4
10841356.1
        “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” if the word does not

        already appear on the copy. All such copies shall thereafter be entitled to the protection

        of this Order. The term “copies” shall not include indices, electronic databases or lists of

        documents provided these indices, electronic databases or lists do not contain substantial

        portions or images of the text of confidential documents or otherwise disclose the

        substance of the confidential information contained in those documents.

               (e)     Inadvertent Production. Inadvertent production of any document or

        information without a designation of “CONFIDENTIAL - SUBJECT TO PROTECTIVE

        ORDER” shall be governed by Fed. R. Evid. 502.

        7.     Filing of Confidential Material. This Order does not authorize filing protected

materials under seal. No document may be filed with the Court under seal without prior

permission as to each such filing, upon motion and for good cause shown, including the legal

basis for filing under seal. See Procter & Gamble Co. v. Bankers Trust Co., 78 F.3d 219 (6th

Cir. 1996). Unless the Court orders otherwise, all sealed documents shall be filed according to

S.D. Ohio Civ. R. 5.2.1.

        8.     Challenges by a Party to Designation. Any CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER designation is subject to challenge by any Party or non-party with

standing to object (hereafter “party”).        Before filing any motions or objections to a

confidentiality designation with the Court, the objecting party shall have an obligation to meet

and confer in a good faith effort to resolve the objection by agreement. If agreement is reached

confirming or waiving the challenged designation as to any documents subject to the objection,

the designating party shall serve on all parties a notice specifying the documents and the nature

of the agreement.



                                                 5
10841356.1
        9.        Action by the Court. Applications to the Court for an order relating to any

Confidential Material shall be by motion. Nothing in this Order or any action or agreement of a

party under this Order limits the Court’s power to make any orders that may be appropriate with

respect to the use and disclosure of any documents produced or use in discovery or at trial.

        10.       Use of Confidential Documents or Information at Trial. All trials are open to

the public. Absent order of the Court, there will be no restrictions on the use of any document

that may be introduced by any party during the trial. If a party intends to present Confidential

Material at trial, or information derived therefrom, such party shall provide advance notice to the

other party at least five (5) days before the commencement of trial by identifying the documents

or information at issue as specifically as possible (i.e., by Bates number, page range, deposition

transcript lines, etc.) without divulging the actual Confidential Material or information derived

therefrom. The Court may thereafter make such orders as are necessary to govern the use of

such documents or information at trial.

        11.       Obligations on Conclusion of Litigation.

                  (a)    Order Remains in Effect. Unless otherwise agreed or ordered, this Order

        shall remain in force after dismissal or entry of final judgment not subject to further

        appeal.

                  (b)    Return of Confidential Material. Within thirty (30) days after dismissal

        or entry of final judgment not subject to further appeal, all Confidential Material under

        this Order, including copies as defined in ¶ 6(d), shall be returned to the producing party

        unless: (1) the document has been offered into evidence or filed without restriction as to

        disclosure; (2) the parties agree to destruction in lieu of return; or (3) as to documents

        bearing the notations, summations, or other mental impressions of the receiving party,



                                                 6
10841356.1
        that party elects to destroy the documents and certifies to the producing party that it has

        done so.     Notwithstanding the above requirements to return or destroy documents,

        counsel may retain attorney work product, including an index which refers or relates to

        Confidential Material, so long as that work product does not duplicate verbatim

        substantial portions of the text or images of Confidential Material. This work product

        shall continue to be subject to this Order. An attorney may use his or her work product in

        a subsequent litigation provided that its use does not disclose or use Confidential

        Material.

               (c)     Return of Documents Filed under Seal. After dismissal or entry of final

        judgment not subject to further appeal, the Clerk may elect to return to counsel for the

        parties or, after notice, destroy documents filed or offered at trial under seal or otherwise

        restricted by the Court as to disclosure.

        12.    Order Subject to Modification. This Order shall be subject to modification by

the Court on its own motion or on motion of a party or any other person with standing

concerning the subject matter. Motions to modify this Order shall be served and filed under this

Court’s Local Rules and the Federal Rules of Civil Procedure.

        13.    No Prior Judicial Determination.           This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing herein shall be construed or presented as a judicial determination that any documents or

information designated as Confidential Material by counsel or the parties is subject to protection

under the Federal Rules of Civil Procedure or otherwise until such time as the Court may rule on

a specific document or issue.




                                                    7
10841356.1
         14.   Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel and their law firms, the parties, and persons made subject to this Order by its

terms.

SO ORDERED.



/s/ Chelsey M. Vascura_______________________
MAGISTRATE JUDGE CHELSEY M. VASCURA




                                               8
10841356.1
We so stipulate and agree to abide by the terms of this Order:


/s/ Christopher P. Gordon                       /s/ Gregory H. Melick (by e-mail consent)
Royce (Rob) R. Remington (0042110)              Gregory H. Melick (0065694)
HAHN LOESER & PARKS LLP                         LUPER NEIDENTHAL & LOGAN
200 Public Square, Suite 3300                   A Legal Professional Association
Cleveland, OH 44114                             1160 Dublin Road, Suite 400
Telephone: (216) 621-0150                       Columbus, OH 43215
Fax: (216) 241-2824                             Telephone: (614) 221-7663
Email: rrremington@hahnlaw.com                  Email: GMelick@LNLattorneys.com

                                                Attorney for Defendant B&B Electric, Inc.
O. Judson Scheaf III (0040285)
A.J. Hensel (0085340)
Anthony J. Martucci (0090794)
Christopher P. Gordon (0092171)
HAHN LOESER & PARKS LLP
65 E. State Street, Suite 1400
Columbus, OH 43215
Telephone: (614) 233-5190
Fax: (614) 221-5909
Email: jscheaf@hahnlaw.com
ajhensel@hahnlaw.com
amartucci@hahnlaw.com
cgordon@hahnlaw.com

Attorneys for Plaintiff Mettler-Toledo, LLC




                                                9
10841356.1
                                         EXHIBIT A

                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

METTLER-TOLEDO, INC.,                      )     CASE NO. 2:18-cv-00494
                                           )
             Plaintiff,                    )     JUDGE GEORGE C. SMITH
                                           )
vs.                                        )     MAGISTRATE JUDGE CHELSEY M.
                                           )     VASCURA
B&B ELECTRIC, INC.,                        )
                                           )
               Defendant.                  )
                                           )
                                           )


                ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND

       The undersigned hereby acknowledges that he/she has read the Agreed Protective Order
(“Order”) dated _________ in the above-captioned action and attached hereto, understands the
terms thereof, and agrees to be bound by its terms. The undersigned submits to the jurisdiction
of the United States District Court for the Southern District of Ohio in matters relating to the
Order and understands that the terms of the Order obligate him/her to use documents designated
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER in accordance with the Order solely
for the purposes of the above-captioned action, and not to disclose any such documents or
information derived directly therefrom to any other person, firm or concern.

       The undersigned acknowledges that violation of this Agreed Protective Order may result
in penalties for contempt of court.

         ____________________________________               ____________
         Signature                                          Date

         ____________________________________
         Printed Name

         ____________________________________

         ____________________________________
         Business Address


                                               10
10841356.1
